Citation Nr: 0018901	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for deformity, left ankle, 
with lateral foot drop and restricted dorsiflexion, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 1999, and a statement 
of the case was issued in March 1999.  The veteran's 
substantive appeal was received in April 1999.


FINDING OF FACT

The veteran's service-connected left ankle disability is 
productive of such additional functional impairment due to 
pain so as to effectively result in ankylosis at a point 
between 20 and 25 degrees of plantar flexion. 


CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation in 
excess of 20 percent for deformity, left ankle, with lateral 
foot drop and restricted dorsiflexion, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, Diagnostic Codes 5270, 5271 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected left ankle 
disability is more disabling than currently evaluated.  The 
United States Court of Veterans Appeals (Court) has held that 
a mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Once a claimant has 
presented a well-grounded claim, the VA has a duty to assist 
the claimant in developing facts which are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a).  After reviewing the 
evidence, including the report of a January 1999 VA 
examination, the Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A VA examination dated in May 1947 reflects a diagnosis of 
deformity, left ankle, with lateral foot drop and restricted 
dorsiflexion.  Private medical records and VA examinations 
and X-rays dated from November 1980 to October 1991 indicate 
that the veteran complained of left ankle pain and problems 
with weight bearing on the left foot.  In May 1982 the 
veteran underwent debridement of the left ankle.  X-rays 
revealed degenerative changes of the left ankle.

July 1997 VA X-rays and an August 1997 VA outpatient 
treatment record reflect a diagnosis of soft tissue swelling, 
degenerative changes, and osteochondritis of the talar dome.

Private medical records indicate that the veteran underwent 
left ankle arthrodesis in December 1997.  The postoperative 
diagnosis was left ankle osteoarthritis.

At an April 1998 VA joints examination, the veteran was still 
wearing a cast and used a pair of crutches for ambulation.  
The diagnosis was status post left ankle fusion for 
osteoarthritis.

In December 1998, a temporary total rating under 38 C.F.R. 
§ 4.30 was assigned, effective December 2, 1997 to July 1, 
1998, based on the veteran's December 1997 left ankle 
arthrodesis.  A 20 percent evaluation was continued, 
effective July 1, 1998.  

The veteran underwent another VA joints examination in 
January 1999.  The veteran complained of left ankle pain and 
stiffness with walking, which was relieved by resting and 
taking Darvocet.  He did not use any corrective devices for 
ambulation, but he did carry a cane in his automobile.  
Examination revealed no dislocation, subluxation, 
inflammatory arthritis, or constitutional symptoms.  The 
veteran stated that he could walk a distance of about 200 
feet and was limited by the pain and stiffness in his left 
ankle.  The left ankle was slightly swollen.  Range of motion 
was from +20 to +25 degrees of planter flexion.  Dorsalis 
pedis and posterior tibial pulses were 4+.  X-rays revealed 
an impression of successful arthrodesis at the tibiotalar 
joint; there was questionable loosening of the lateral screw 
where it transversed the fibula.  The diagnosis was status 
post fusion of left ankle with almost complete loss of 
motion, actually only 5 degrees of planter flexion that 
remains.

The veteran's service-connected left ankle disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5271.  The Board observes that the veteran already 
receives the maximum rating of 20 percent based on marked 
limitation of ankle motion under Diagnostic Code 5271.  

The veteran and his representative argue that a higher rating 
is warranted under Diagnostic Code 5270 which related to 
ankylosis.  Under Diagnostic Code 5270, a 20 percent 
disability evaluation is warranted when the ankle is 
ankylosed in plantar flexion at an angle less than 30 
degrees.  If an ankle is ankylosed in plantar flexion between 
30 and 40 degrees, or dorsiflexion between 0 and 10 degrees, 
a 30 percent evaluation is assigned.  A 40 percent evaluation 
is assigned if the ankle is ankylosed in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In this case, the evidence shows that the veteran's service-
connected left ankle disability is manifested primarily by 
pain and almost complete limitation of motion.  Considering 
that 38 C.F.R. §§ 4.40, 4.45 allow for consideration of 
additional functional loss due to factors such as pain, the 
Board fully agrees with the argument by the veteran and his 
representative that the resulting condition is essentially 
that of ankylosis of the ankle.  However, looking to the 
provisions of Code 5270 and the clinical findings, it would 
appear that the veteran's ankle is effectively ankylosed at a 
point between 20 and 25 degrees of plantar flexion.  Since 
there is no ankylosis between 30 and 40 degrees, a rating 
higher than the current 20 percent is not warranted under 
Code 5270.  The Board also notes here that the veteran's 
representative has asserted that there is ankylosis at 0 
degrees dorsiflexion.  While such a finding would allow for a 
30 percent evaluation under Code 5270, the Board is unable to 
find any medical evidence of ankylosis at 0 degrees flexion.  
As already noted, it appears that there is effectively 
ankylosis at between 20 and 25 degrees plantar flexion. 

In sum, as the evidence does not support a finding that the 
veteran's left ankle is essentially ankylosed in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity, the criteria for a 40 percent evaluation 
under Diagnostic Code 5270 have not been met.  There does not 
appear to be any other applicable Diagnostic Code pertinent 
to ankle disability which provides for a rating in excess of 
20 percent. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's left ankle disability, 
alone, has resulted in frequent hospitalizations or caused a 
marked interference in the veteran's employment.  The Board 
is therefore not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

